Title: From Thomas Jefferson to Thomas Seymour, 11 February 1807
From: Jefferson, Thomas
To: Seymour, Thomas


                        
                            Sir,
                            
                            Washington Feb. 11. 07.
                        
                        The mass of business which occurs during a session of the legislature, renders me necessarily unpunctual in
                            acknoleging the reciept of letters and in answering those which will admit of delay. this must be my apology for being so
                            late in noticing the reciept of the letter of Dec. 20. addressed to me by yourself, and several other republican
                            characters of your state, of high respectability. I have seen with deep concern the afflicting oppression under which the
                            republican citizens of Connecticut suffer from an unjust majority. the truths expressed in your letter have been long
                            exposed to the nation, through the channel of the public papers; and are the more readily believed, because most of the
                            states, during the momentary ascendancy of kindred majorities, in them, have seen the same spirit of oppression prevail.
                        With respect to the countervailing prosecutions now instituted in the court of the US. in Connecticut, I had
                            heard but little, & certainly I believe never expressed a sentiment on them. That a spirit of Indignation and
                            retaliation should arise, when an opportunity should present itself, was too much within the human constitution to excite
                            either surprise or censure; and, confined to an appeal to truth, only, it cannot lessen the useful freedom of the press.
                        As to my self, conscious that there was not a truth on earth which I feared should be known, I have lent
                            myself willingly as the subject of a great experiment which was to prove that an administration conducting itself with
                            integrity and common understanding, cannot be battered down, even by the falsehoods of a licencious press, and
                            consequently, still less by the press as restrained within the legal & wholsome limits of truth. this experiment was
                            wanting for the world, to demonstrate the falsehood of the pretext that freedom of the press is incompatible with orderly
                            government. I have never therefore even contradicted the thousands of calumnies so industriously propagated against
                            myself. but the fact being once established, that the press is impotent when it abandons itself to falsehood, I leave to
                            others to restore it to it’s strength by recalling it within the pale of truth. within that it is a noble institution,
                            equally the friend of science & of civil liberty. if this can once be effected in your state, I trust we shall soon see
                            it’s citizens rally to the republican principles of our constitution, which unite their sister states into one family. it
                            would seem impossible that an intelligent people, with the faculty of reading, & right of thinking, could continue much
                            longer to slumber under the pupilage of an interested aristocracy of priests & lawyers, persuading them to distrust
                            themselves, & to let them think for them. I sincerely wish that your efforts may awaken them from this voluntary
                            degradation of mind, restore them to a due estimate of themselves & their fellow citizens, and a just abhorrence of the
                            falsehoods & artifices which have seduced them.   Experience of the use made by federalism of whatever comes from me,
                            obliges me to suggest the caution of considering my letter as private. I pray you to present me respectfully to the other
                            gentlemen who joined in the letter to me, & to whom this is equally addressed, and to accept yourself my salutations
                            & assurances of great esteem & consideration.
                        
                            Th: Jefferson
                            
                        
                    